*924The individual petitioners, former employees who purchased the routes were not parties to the collective bargaining agreement and had not participated in the proceedings before the arbitrator. Not being parties to the arbitration or to the agreement upon which it was held, such individual petitioners have no standing to move to vacate the award (Matter of Soto [Goldman], 7 N Y 2d 397; Matter of Romanoff [Nilow Realty Corp.], 273 App. Div. 788). Hence, we do not pass upon the questions urged solely in their behalf. Beldock, Acting P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.